Citation Nr: 1201778	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  05-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial compensable rating for irritable bowel syndrome.

4.  Entitlement to an initial compensable rating for bulimia nervosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to May 2003. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a September 2003 rating decision of the Regional Office (RO) that granted the Veteran's claims for service connection for bulimia nervosa and for irritable bowel syndrome, assigning a noncompensable rating for each, and denied the Veteran's claims for service connection for a skin disorder and for a back disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  

In June 2005, on her VA Form 9, the Veteran reported that she lived in Monterey California and was "recently treated" at a Monterey VA facility.  This statement referred to treatment for irritable bowel syndrome, but the Board is aware that any treatment records from that area could potentially pertain to any of her claimed disabilities.  By 2007, it appears that she had moved to the Bremerton, Washington, area.

Also, a December 2008 print-out from the Houston VA Healthcare System noted several dates of treatment, but did not show treatment notes.  In particular, this document shows that in March 2008, the Veteran received treatment for "other atopic dermatitis," and in February 2008, she had a screening for depression.  These treatment notes could potentially pertain to her skin claim and her bulimia nervosa claim.

A review of the claims folder reveals that the medical evidence is very sparse in this case.  And, while the RO clearly attempted to obtain relevant VA treatment records from several facilities in areas around the country that the Veteran lived, there is no evidence of an attempt to obtain treatment notes related to her treatment in Monterey, California, or Houston, Texas.  Because the notes in the record suggest that these facilities hold evidence potentially relevant to the Veteran's claims, this matter must be remanded.  On remand, the RO/AMC should seek records from these facilities and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board is aware that the Veteran's representative has suggested that a remand is warranted to afford the Veteran another opportunity for VA examination.  Several attempts have been made throughout the course of this longstanding appeal.  Most recently, VA examinations were ordered at the VA facility in Lebanon, Pennsylvania.  The Veteran, according to the record, refused to be examined at that location.  A note in the VA cancellation document shows that "the Vet does not want the appts. Informed to notify the Reg Office."  The RO attempted to contact the Veteran via telephone and left a message for her to contact the RO at a specific number.  There is no indication in the claims file or Virtual VA file that the Veteran ever returned the call.  Because the Veteran herself has suggested that she does not want a VA examination and would not report, the Board finds no reason to order examinations in this remand.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the Monterey, California, VA treatment facility, and the Houston, Texas, VA treatment facility.  The evidence suggests that the treatment in Monterey would have been dated between the Veteran's discharge from service and approximately mid to late 2007, and that the treatment in Houston was in 2007 and 2008.  Associate all relevant evidence obtained with the claims folder.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


